 1                                                          The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                     UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF WASHINGTON
 8
                                   AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                       NO. CR15-391RAJ
11
                           Plaintiff
                                                      ORDER DENYING MOTION
12
                      v.                              FOR EARLY TERMINATION
13                                                    OF SUPERVISED RELEASE
      SCHUYLER PYATTE BARBEAU,
14
                           Defendant.
15
16
17         THIS MATTER comes before the Court upon Defendant’s Motion for Early

18 Termination of Supervised Release. Having considered Defendant’s Motion, the
19 Government’s brief in opposition, and the files and pleadings herein, the Court hereby
20 DENIES Defendant’s Motion for Early Termination of Supervised Release (Dkt. #146).
21      DATED this 10th day of September, 2019.

22
23
                                                   A
24                                                 The Honorable Richard A. Jones
                                                   United States District Judge
25
26
27
28                                                                     UNITED STATES ATTORNEY
     ORDER DENYING DEFENDANT’S MOTION
                                                                           700 STEWART STREET,
     FOR EARLY TERMINATION OF SUPERVISED RELEASE
                                                                                 SUITE 5220
     (United States v. Barbeau, CR15-391RAJ) - 1                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
